352 S.W.3d 419 (2011)
Marco SAGITTO, Plaintiff/Appellant,
v.
Sean McDONALD, Defendant/Respondent.
No. ED 95765.
Missouri Court of Appeals, Eastern District, Division Three.
November 8, 2011.
*420 Jonathan E. Fortman, St. Louis, MO, For Plaintiff/Appellant.
Gerald A. Sims, Jr., St. Louis, MO, For Defendant/Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Marco Sagitto (Appellant) appeals from the trial court's judgment entered in accordance with a jury verdict awarding Appellant $5,000 in damages on his petition for personal injuries against Sean McDonald. We have reviewed the briefs of the parties and the record on appeal and conclude that Appellant has failed to preserve his point for appellate review. Evans v. Wal-Mart Stores, Inc., 976 S.W.2d 582, 584 (Mo.App. E.D.1998). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).